TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00354-CR



                                   Joseph Moraga, Appellant

                                                 v.

                                  The State of Texas, Appellee



                FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
        NO. CR-19-0608-C, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING


                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was filed on January 21, 2022. Appellant’s appointed attorney

has since filed a motion asking us to abate the appeal so that new counsel can be appointed,

explaining that she has accepted employment with the Bexar County District Attorney’s Office.

               We grant the motion, abate the appeal, and remand the matter to the trial court so

that it may appoint substitute counsel to represent appellant in this appeal. In addition, the trial

court shall order that a supplemental clerk’s record containing the appointment order be prepared

and forwarded to this Court no later than April 4, 2022.

               It is so ordered March 3, 2022.
Before Chief Justice Byrne, Justices Kelly and Smith

Abated and Remanded

Filed: March 3, 2022

Do Not Publish




                                               2